DETAILED ACTION
This action is responsive to Request for Continued Examination filed on August 2, 2022.
The preliminary amendments filed on August 2, 2022 have been acknowledged and considered.
Claims 1, 9  and 17 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed August 2, 2022, has been fully considered and entered.
Accordingly, Claims 1-20 are pending in this application. Claims 1, 9  and 17 were amended. Claims 1, 9  and 17 are independent claims. In light of Applicant's Amendment, the 35 USC 103 rejections has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that the independent claim is not thought by any prior art of record. Independent claims 1, 9 and 17 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:


	In claims 1, 9 and 17:
“enabling access to federated indices that provide reference to raw data files and parsed content stored by different domains”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bequet, Distributed data set storage and analysis reproducibility (US Patent Publication No. US 9684544 B1)
Jin, Generation of job flow objects in federated areas from data structure (US Patent Application Publication No. US 20190146998 A1) 
Bestler, Methods and system for efficiently performing eventual and transactional edits on distributed metadata in an object storage system (US Patent Application Publication No. US 20180276267 A1)

A summary of each reference is provided followed by an explanation as to why
the reference does not teach, either solely, or in combination with the other cited
references.

Bequet set forth a data management system that collects data with a federated area to perform jobs/tasks with a data set in a distributed environment, maintain job/task definition, uses an identifier of the at least one data set and a flow identifier of the job flow as portions of an index to a location in the federated area and search for a location of an instance log of previously performed jobs to retrieve a version of each identified task routine.
However, Bequet does not teach, either solely, or in combination with the other cited references enabling access to federated indices that provide reference to raw data files and parsed content stored by different domains as recited in independent claims 1, 9 and 17.

	Jin set forth a data management system that identify data dependencies and determine an order of performance among the multiple tasks in a distributed system, generate within a specified federated area, a job flow definition that specifies the order of performance of  multiple tasks, maintain an index system for the jobs definitions and executed versions of task routines, generate, within the specified federated area, a corresponding macro data structure of multiple macro data structures that includes a flow task identifier of the task performed by the corresponding task routine, a task routine identifier, and indications of characteristics of at least one output interface for each output that is generated when the task is performed.
However, Jin does not teach, either solely, or in combination with the other cited references enabling access to federated indices that provide reference to raw data files and parsed content stored by different domains as recited in independent claims 1, 9 and 17.

	Bestler set forth a distributed storage system for distributed metadata defining and storing metadata in a cumulative form, uses an index for each file/object and a version manifest with metadata specifying the content of each version of the files/objects, the unique versioning of metadata records allows an Initiator to confirm that a new version put is the next successor to a base version, maintaining a concurrency control.
However, Bestler does not teach, either solely, or in combination with the other cited references enabling access to federated indices that provide reference to raw data files and parsed content stored by different domains as recited in independent claims 1, 9 and 17.


Based on the prior arts of record, Examiner concluded that the claimed invention
as set forth in the independent claim in the subject application is allowable. Any comments
considered necessary by applicant must be submitted no later than the payment of the
issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161